                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JUSTIN AUSTIN,

      Plaintiff,
                                            Case No. 19-11417
v.
                                            HON. DENISE PAGE HOOD
SEAN COMBS,

     Defendant.
_________________________________________/

               ORDER OF DISMISSAL OF CASE NO. 19-11417

      On May 14, 2019, Plaintiff filed a Complaint, but he did not file the $400.00

filing fee. On May 16, 2019, the Clerk of the Court issued a deficiency notice to

Plaintiff for failure to file the Complaint without any form of payment or an

Application for In Forma Pauperis. On May 28, 2019, Plaintiff filed a second

Complaint (Case No. 19-11582) that was substantively (and substantially) the same

as the Complaint filed in this case (Case No. 19-11417). On June 4, 2019, the Court

received in the instant case a completed Application to Proceed in District Court

Without Prepaying Fees or Costs (the “Application”) [ECF No. 4], and the

Application was dated May 26, 2019.

      On August 8, 2019, the Court issued an “ORDER TO SHOW CAUSE” in

which the Court ordered Plaintiff to show case why Case No. 19-11417 should not be
dismissed for failure to pay the $400.00 filing fee in a written response on or before

August 30, 2019. The Court stated that “If Plaintiff fails to file a written response to

this ORDER TO SHOW CAUSE on or before August 30, 2019, the Court may

dismiss Case No. 19-11417.”

      Plaintiff has failed to file a response or any other document since the August

8, 2019 Order to Show Cause was issued, a response that was due more than three

weeks ago. Plaintiff also still has not paid the $400.00 filing fee required to proceed

with this matter, even though he paid the $400.00 filing fee in Case No. 19-11582 and

that case is not being dismissed.

      Accordingly, because Plaintiff has not complied with the Court’s order to

explain why the case should not be dismissed and has not paid the required filing fee

for his cause of action,

      IT IS HEREBY ORDERED that Plaintiff’s cause of action in this Case No. 19-

11417 is DISMISSED WITHOUT PREJUDICE. Case No. 19-11582 remains open.

      IT IS ORDERED.

                                        s/Denise Page Hood
                                        HON. DENISE PAGE HOOD
Date: September 30, 2019                UNITED STATES DISTRICT JUDGE




                                           2
